826 F.2d 6
NATIONAL CORPORACION VENEZOLANA, S.A., Plaintiff-Appellant,v.M/V MANAURE V, etc., et al., Defendants,Seguros Orinoco, C.A. and the Steamship Mutual UnderwritingAssociation (Bermuda) Ltd., Defendants-Appellees.
No. 84-3780.
United States Court of Appeals,Eleventh Circuit.
Aug. 31, 1987.

Robert A. Craven, John B. Culp, Jr., Jacksonville, Fla., for plaintiff-appellant.
Carl R. Nelson, Dewey R. Villareal, Jr., Fowler, White, Cillen, Boggs, Villareal & Banker, Tampa, Fla., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Florida.
Before GODBOLD, and TJOFLAT, Circuit Judges, and TUTTLE, Senior Circuit Judge.
PER CURIAM:


1
The question presented in this appeal is whether under Florida law a third party can maintain a direct action against a marine liability insurer in a cargo damage action accruing after October 1, 1982.  The district court granted the defendant marine insurer's motion to dismiss, holding that a third party could not maintain a direct action against a marine liability insurer.  Fla.Stat.Ann. Sec. 627.7262 prohibits the direct actions by third parties against liability insurers that had been available under the doctrine of Shingleton v. Bussey, 223 So.2d 713 (Fla.1969).  Although Florida law clearly would permit a direct action against a marine liability insurer which accrued before October 1, 1982, the effective date of Fla.Stat. Sec. 627.7262, the law was unsettled as to whether a marine liability insurer is exempt from the statute and thus open to a direct action by a third party which accrued after October 1, 1982.   See Steelmet v. Caribe Towing Corp., 779 F.2d 1485 (11th Cir.1986).  We therefore certified this question to the Florida Supreme Court.    National Corporacion Venezolana, S.A. v. M/V Manaure V, 791 F.2d 137, 137-38 (11th Cir.1986).  The Florida Supreme Court answered our certified question in the negative, holding that marine liability insurers are not exempt from the Florida statute.1   The district court therefore properly dismissed this action against the defendant marine insurers.


2
AFFIRMED.



1
 The Florida Supreme Court response is reported at 511 So.2d 968